UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
SPIN MASTER LTD. and SPIN MASTER,
INC.,

                                   Plaintiffs,

                          -against-                         MEMORANDUM AND ORDER

13385184960@163.COM, et al.,                                 18-CV-10524 (LGS) (KNF)

                                   Defendants.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

Plaintiffs' Letter-Motion Docket Entry No. 64


        This case has been referred to the undersigned for an inquest on damages after default.

Before the Court is the plaintiffs' May 16, 2019 letter-motion, requesting "that the Court

continue to authorize the alternative methods of service on Defendants previously authorized by

the TRO and PI Order." The plaintiffs contend that "[i]n their initial Application, Plaintiffs

sought, among other relief, an order authorizing alternative service upon Defendants. (Dkts. 13-

16.) As detailed in Plaintiffs' Memorandum of Law filed in support of their Application," the

plaintiffs requested an order permitting service on the defendants via a "combination of

electronic methods: 1) registered electronic mail and 2) website publications," which was

granted. The November 28, 2018 Preliminary Injunction Order deemed service of that order

effective if completed by one of the following means:

        Delivery of (i) a PDF copy of this PI Order or (ii) a link to a secure website
        (including Dropbox.com, NutStore.com, a large mail link created through
        RPost.com or via website publication through a specific page dedicated to this
        Lawsuit accessible through ipcounselorslawsuit.com) where each Defendant will
        be able to download a PDF copy of this Pl Order, to Defendants' e-mail addresses,
        as identified in Schedule A or having otherwise been determined.


                                                        1
The plaintiffs assert "that service through electronic methods remain appropriate and necessary

in the instant matter" because

        China-based counterfeiters, such as Defaulting Defendants, often use as aliases,
        false addresses and other incomplete identification information to shield their true
        identities. See Application Memo of Law, Section III(D); [Spencer] Wolgang
        ["Wolgang"] Dec., ,i,i 13-15. Although Plaintiffs received limited third-party
        discovery from ContextLogic and the Financial Institutions, such discovery is
        incomplete, especially regarding Defaulting Defendants' identities. Moreover, by
        defaulting, Defaulting Defendants completely deprived Plaintiffs of the ability to
        gather additional information through discovery, including accurate or complete
        addresses.


According to the plaintiffs, courts in this district "routinely authorize alternative methods of

service upon the defendants of all documents filed and/or entered in the case, including those

filed and/or entered subsequent to the entry of a preliminary injunction order," such as "Wow Wee

Group Limited v. Haoquin, et al., No. 17-cv-9893," where the court "held, under circumstances

identical to those at bar, that the plaintiffs were permitted to continue to effectuate service by

alternative means at the inquest stage."

       In Section III (D) of the plaintiffs' memorandum oflaw, referenced in their May 16, 2019

letter, styled "PLAINTIFFS ARE ENTITLED TO AN ORDER AUTHORIZING

BIFURCATED AND ALTERNATIVE SERVICE OF PROCESS," the plaintiffs asserted:

       Fed. R. Civ. P. (4) governs service on Defendants in the instant matter since, upon
       information and belief, they are located in China. While Defendants operate sophisticated
       commercial businesses, they are limited to correspondence by email, messaging through
       their respective User Accounts and communications otherwise transmitted over the
       Internet. See [Jessica] Arnaiz ["Arnaiz"] Dec., ,i,i 6-11, Ex. A. ... Since third-party
       merchants on Wish, like Defendants, have been known to use aliases, false addresses and
       other incomplete identification information to shield their true identities and there are, in
       fact, no physical addresses whatsoever associated with the majority of Defendants' User
       Accounts, this is exactly the circumstance where the courts should exercise, as they
       previously have, the authority to grant alternative methods of service. . . . In the instant
       matter, Plaintiffs propose using Outlook.com as well as RPost (www.rpost.com), an online
       service that confirms valid proof of authorship, content, and delivery of an email, as well
       as the official time and date that the mail was sent and received. See Wolgang Dec., ,i 26.


                                                  2
        Along with service via email, Plaintiffs respectfully request that the Court, in its discretion,
        permit service via website publication. . . . None of the Defendants have disclosed their
        mailing addresses. See Wolgang Dec., ,r,r 24-25. Due to Defendants' purposeful
        anonymity, service by email, with proper notice of this action and confirmation of delivery
        by RPost, and website publication is most likely to provide Defendants with proper notice
        of this action and Plaintiffs' claims.

        Amaiz stated, in her declaration, that she is "a Marketing Manager for New Alchemy

Limited" ("NAL"), "a company that provides trademark infringement research activities"

retained by the plaintiffs' law firm, Epstein Drangel LLP ("ED") "to investigate and research

manufacturers, wholesalers and/or third-party merchants offering for sale and/or selling products

displaying and/or incorporating the Twisty Petz Work and/or works that ... constitute

infringement" of the plaintiffs' intellectual property rights. According to Arnaiz, ED "trained us

on how to identify Counterfeit Products," and NAL: (1) "identified Defendants as offering for

sale and/or selling Counterfeit Products through their respective storefronts on Wish"; (2)

"verified that each Defendant provides shipping to the New York address"; and (3) "through our

visual inspection of the Infringing Listings ... verified that Defendants offer shipping to the

U.S." Attached to Amaiz's declaration are "copies of Defendants' listings for Counterfeit

Products" on ''their respective storefronts on Wish."

        Wolgang stated, in his declaration, that he is the plaintiffs' counsel and asserted, inter

alia:

        Based on my research, Wish.com is a San Francisco, California-based, online
        marketplace and e-commerce platform owned by ContextLogic, Inc., a Delaware
        corporation ("ContextLogic"), that allows manufacturers and other third-party
        merchants, like Defendants, to advertise, distribute, offer for sale and ship their
        retail products, which, upon information and belief, originate primarily from China,
        among other locations, directly to consumers worldwide and specifically to
        consumers residing in the U.S., including New York (hereinafter, "Wish") .... My
        research also revealed that international marketplaces, including the U.S., make up
        a significant percentage of sales made on Wish.... Currently, Wish is valued at
        over $8 billion, which is more than the market value of three of the largest
        traditional retailers in the U.S .... My research also revealed that Wish uses the


                                                  3
       internet, including Facebook, Google and Pinterest, to market itself and the
       products offered for sale/or sold by its third-party merchant users to potential
       consumers, particularly in the U.S. In fact, Wish is one of the top-five largest
       advertisers on the aforementioned popular search engines and social media
       websites. In 2015, Wish spent approximately $100 million on advertisements on
       Facebook alone. . . . Further, based upon my research and upon information and
       belief, because Wish does not require sellers to display their registered business
       name or trade name, contact name, complete address or any other contact
       information, sellers, like Defendants, use Wish as a means for selling infringing
       and/or counterfeit products with almost total anonymity.

More specifically, Wolgang stated in the paragraphs referenced in support of the plaintiffs'

request for alternative service of process:

       24. We also reviewed each of Defendants' User Accounts and Merchant Storefronts
       and confirmed that many Defendants use unidentifiable seller names unassociated
       with a registered business, manufacturing company or trading company. Moreover,
       most Defendants fail to disclose an accurate or complete address or any other
       contact information on their respective User Account or Merchant Storefronts on
       Wish.
       25. For this reason and the reasons discussed earlier, the true identities, locations
       and contact information of Defendants, as well as the locations of the Counterfeit
       Products that Defendants are offering for sale and/or selling, are unclear and
       virtually impossible for Plaintiff [sic] to obtain independently.
       26. We have used RPost's online services and confirm that its services include
       verifying valid proof of authorship, content and delivery of an email as well as the
       official time and date an email was sent and received.

Legal Standard

       The Fourteenth Amendment to the United States Constitution protects any person from

deprivation "of life, liberty, or property, without due process oflaw." U.S. Const. amend. XIV,

§ 1. "The touchstone of due process is protection of the individual against arbitrary action of

government." Wolffv. McDonnell, 418 U.S. 539,558, 94 S. Ct. 2963, 2976 (1974). "'The

fundamental requisite of due process of law is the opportunity to be heard.' This right to be

heard has little reality or worth unless one is informed that the matter is pending and can choose

for himself whether to appear or default, acquiesce or contest." Mullane v. Central Hanover

Bank & Trust Co., 339 U.S. 306,314, 70 S. Ct. 652,657 (1950) (quoting Grannis v. Ordean,


                                                 4
234 U.S. 385,394, 34 S. Ct. 779, 783 (1914)). "An elementary and fundamental requirement of

due process in any proceeding which is to be accorded finality is notice reasonably calculated,

under all the circumstances, to appraise interested parties of the pendency of the action and

afford them an opportunity to present their objections." Id.

       [W]hen notice is a person's due, process which is a mere gesture is not due process.
       The means employed must be such as one desirous of actually informing the
       absentee might reasonably adopt to accomplish it. The reasonableness and hence
       the constitutional validity of any chosen method may be defended on the ground
       that it is in itself reasonably certain to inform those affected.

       Id. at 315, 70 S. Ct. at 657.


"Damages, which are neither susceptible of mathematical computation nor liquidated as of the

default, usually must be established by the plaintiff in an evidentiary proceeding in which the

defendant has the opportunity to contest the amount." Greyhound Exhibit Group v. E.L.U.L.

Realty, 973 F.2d 155, 158 (2d Cir. 1992). "Unless federal law provides otherwise, an individual

... may be served at a place not within any judicial district of the United States ... by other

means not prohibited by international agreement, as the court orders." Fed. R. Civ. P. 4(f)(3).

"A witness may testify to a matter only if evidence is introduced sufficient to support a finding

that the witness has personal knowledge of the matter. Evidence to prove personal knowledge

may consist of the witness's own testimony." Fed. R. Evid. 602.

Application of Legal Standard

       No admissible evidence was presented by the plaintiffs concerning the proposed means of

service deemed effective with respect to the service of the November 28, 2018 Preliminary

Injunction Order, namely:

       (i) a PDF copy of this PI Order or (ii) a link to a· secure website (including
       Dropbox.com, NutStore.com, a large mail link created through RPost.com or via
       website publication through a specific page dedicated to this Lawsuit accessible


                                                 5
       through ipcounselorslawsuit.com) where each Defendant will be able to download
       a PDF -copy of this PI Order, to Defendants' e-mail addresses, as identified in
       Schedule A or having otherwise been determined.

The plaintiffs' contention that the defendants "are limited to correspondence by email,

messaging through their respective User Accounts and communications otherwise transmitted

over the Internet" is not supported by Arnaiz's declaration, referenced by the plaintiffs in support

of their argument III(D), because Amaiz's declaration does not mention anything about the

defendants' correspondence limitations; rather, Arnaiz stated, in her declaration, that: (a) NAL

"identified Defendants as offering for sale and/or selling Counterfeit Products through their

respective storefronts on Wish"; and (b) NAL "confirmed that each Defendant was and/or is still

currently offering for sale and/or selling Counterfeit Products through their respective Merchant

Storefronts and User Accounts and that each Defendant provides shipping and/or has actually

shipped Counterfeit Products to the U.S., including customers located in New York." Arnaiz did

not explain anything about: (1) "Wish.com ('Wish')"; (2) "storefronts on Wish"; or (3)

"Merchant Storefronts and User Accounts," nor did she claim that she has personal knowledge

about or is associated with "Wish.com" or the "storefronts on Wish" or "Merchant Storefronts

and User Accounts" on "Wish" or the defendants' "correspondence by email, messaging through

their respective User Accounts and communications otherwise transmitted over the Internet."

That is not surprising, given that Amaiz identified herself as· a "Marketing Manager" for NAL,

"a company that provides trademark infringement research services," not a person with personal

knowledge of: (a) "Wish.com"; (b) the way "Wish.com" operates; or (c) methods of

correspondence by "Merchant Storefronts and User Accounts." No admissible evidence in the

record supports the plaintiffs' contention, in their argument III(D), that the defendants "are




                                                  6
limited to correspondence by email, messaging through their respective User Accounts and

communications otherwise transmitted over the Internet."

        Wolgang did not state that his declaration is based on personal knowledge and the content

of his declaration does not show that he has personal knowledge about most of the factual matter

contained in his declaration. Wolgang did not make any statements concerning the proposed

method of service, namely, "a PDF copy," "a link to a secure website," including "Dropbox,

NutStore.com, a large mail link created through RPost.com or via website publication through a

specific page dedicated to this Lawsuit accessible through ipcounselorlawsuit.com." Most of the

factual assertions in Wolgang's declaration are based on his "research," which numerous

footnotes in his declaration demonstrate, consists of reading information on various websites on

the Internet. However, the factual assertions about which Wolgang read on the Internet are not

admissible evidence based on personal knowledge; rather, they are impermissible hearsay

statements offered "in evidence to prove the truth of the matter asserted in the statement." Fed.

R. Evid. 801(c)(2). For example, Wolgang made the following statements without personal

knowledge, based on his reading of information contained in various Internet sources: (1)

"Wish.com is a San Francisco, California-based, online marketplace and e-commerce platform

owned by ContextLogic, Inc., ... that allows manufacturers and other third-party merchants, like

Defendants, to advertise, distribute, offer for sale, sell and ship their retail products"; (2) "Wish

has generated billions in sales worldwide"; (3) "international marketplaces, including the U.S.,

make up a significant percentage of sales made on Wish"; (4) "Wish is valued at over $8 billion,

which is more than the market value of three of the largest traditional retailers in the U.S."; (5)

"Wish uses the internet, including Facebook, Google and Pinterest, to market itself and the

products offered for sale/or sold by its third-party merchant users to potential consumers,



                                                  7
particularly in the U.S."; (6) "Wish is one of the top-five largest advertisers on the

aforementioned popular search engines and social media websites"; (7) "[i]n 2015, Wish spent

approximately $100 million on advertisements on Facebook alone"; and (8) "because Wish does

not require sellers to display their registered business name or trade name, contact name,

complete address or any other contact information, sellers, like Defendants, use Wish as a means

for selling infringing and/or counterfeit products with almost total anonymity." Some of the

Internet sources on which Wolgang based his hearsay statements include "news reports," "the

Better Business Bureau" and "Wish.corn's Terms of Services." Some ofWolgang's factual

assertions do not even indicate the source of his information, including that "sellers operating

Merchant Storefronts, like Defendants, often use evasive tactics, such as aliases, false addresses

and other incomplete identification information to conceal their identities and avoid detention."

Wolgang's declaration also contains irrelevant assertions, such as: (i) "the Chinese Ministry of

Commerce published an article regarding Epstein Drangel's involvement in litigation regarding

the sale of Chinese counterfeits on e-commerce platforms"; and (ii) "a small group of attorneys

represent defendants in anti-counterfeiting lawsuits similar to the case at hand, and we have been

informed by said defense counsel that they closely monitor the PACER docket, looking for

potential new cases and clients."

       The plaintiffs rely on paragraphs 24, 25 and 26 of Wolgang' s declaration in support of

their contentions that: (1) "Outlook.com" is an online service and "RPost (www.rpost.com)" is

"an online service that confirms valid proof of authorship, content, and delivery of an email, as

well as the official time and date that the mail was sent and received. See Wolgang Dec., ,r 26";

and (2) "None of the Defendants have disclosed their mailing addresses. See Wolgang Dec., ,r,r

24-25." Wolgang does not mention "Outlook.com" anywhere in his declaration, and his



                                                  8
assertion in paragraph No. 26 that "RPost's online services ... include verifying valid proof of

authorship, content and delivery of an email as well as the official time and date an email was

sent and received" is based on the fact that "we hav,e used RPost's online services." However,

Wolgang does not have personal knowledge of "RPost' s online services" and the fact that ''we

used RPost's online services," without more, does not establish that "RPost's online services"

verify "valid proof of authorship, content and delivery of an email as well as the official time and

date an email was sent and received," nor does it explain what the meaning is of those assertions.

Moreover, Wolgang does not mention in his declaration "a specific page dedicated to this

Lawsuit accessible through ipcounselorslawsuit.com" or the basis for the plaintiffs' conclusory

assertion that "each Defendant will be able to download a PDF copy ... to Defendants' e-mail

addresses" on that "specific page." Wolgang's assertion that "[n]one of the defendants have

disclosed their mailing addresses" is inconsistent with his assertion, in paragraph No. 24 of his

declaration, that "most Defendants fail to disclose an accurate or complete address."

       The plaintiffs in their memorandum of law referenced in their letter-motion rely on Fed.

R. Civ. P. 4(f)(3). However, they do not contend, in their memorandum oflaw, that their

proposed alternative means of service are not prohibited by international agreement, as required

by Fed. R. Civ. P. 4(f)(3). In a footnote to their memorandum oflaw, the plaintiffs discuss

objections by China to the Hague Convention on the Service Abroad of Judicial and

Extrajudicial Documents, assuming, based "upon information and belief," as stated by Wolgang,

that the defendants' products "originate primarily from China." Wolgang did not identify in his

declaration the source of his information and the grounds for his belief that the defendants'

products "originate primarily from China," let alone demonstrate that any defendant is "China-

based" or "located in China," as asserted by the plaintiffs.



                                                  9
         The plaintiffs contend, in the memorandum oflaw, that "service by email, with

confirmation of delivery by RPost, and website publication is [sic] most likely to provide

Defendants with proper notice." (emphasis added). The Court is not convinced that the

plaintiffs' contentions, unsupported by admissible evidence, are sufficient to show that the

proposed alternative means of service on the defendants of the Court's April 17, 2019 order,

Docket Entry No. 58, are reasonably calculated to appraise the defendants of the Court's order

and to afford them an opportunity to present their objections to the plaintiffs' inquest

submissions. See Mullane, 339 U.S. at 314, 70 S. Ct. at 657. The plaintiffs' unsupported

contention that the proposed method is "most likely to provide Defendants with proper notice" is

insufficient, under the circumstances, to satisfy the fundamental requisite of due process.

Conclusion

         For the foregoing reasons, the plaintiffs' letter-motion, Docket Entry No. 64, is denied.

Dated:    New York, New York                           SO ORDERED:
          May 31, 2019


                                                       KEVIN NATHANIEL FOX
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  10
